Opinion issued December 3, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00671-CV
                            ———————————
                    IN RE VISHU T. BHAMBHANI, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Vishu T. Bhambhani, has filed a motion for voluntary dismissal of

his petition for writ of mandamus.1 We grant the motion and dismiss this original

proceeding. We dismiss any other pending motions as moot.




1
      The underlying case is Raju Patel and Arun Parikh v. Vishu T. Bhambhani,
      Individually and as President and Managing Partner of Corsicana Hospitality, Inc.,
      and Memorial Hospitality Corp., cause number 2020-25478, pending in the 11th
      District Court of Harris County, Texas, the Honorable Kristen Brauchle presiding.
                                 PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Landau.




                                        2